399 Pa. 76 (1960)
Erie Coach Company
v.
Erie Bus Company, Appellant.
Supreme Court of Pennsylvania.
Argued March 16, 1960.
April 19, 1960.
Before JONES, C.J., MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
Samuel M. Baker, with him English, Gilson, Baker and Bowler, for appellant.
Frank B. Quinn, with him Howard N. Plate, and Quinn, Leemhuis, Plate & Dwyer, for appellee.
OPINION PER CURIAM, April 19, 1960:
This action in assumpsit was tried to the court sitting without a jury by agreement of the parties. The court made specific findings of fact and conclusions of law and found accordingly in favor of the plaintiff company in the sum of $28,266.84, with interest thereon from May 16, 1955. The defendant filed exceptions to the trial judge's findings and conclusions, which exceptions, after argument thereon before the court en banc, were dismissed and judgment was entered on the trial court's verdict for the plaintiff. The findings of the trial judge, having evidence to support them, and *77 having been confirmed by the court en banc, have the weight of a jury's verdict and support the judgment in favor of the plaintiff company.
Judgment affirmed.